Colt, J.
The defendants had been tenants of the plaintiff for several years under a parol lease. A fixed sum was originally agreed on for the annual rent, but the defendants claimed that there should be deductions on account of alleged interruptions in their use of the premises. Upon a disagreement as to the amount due for rent occasioned by this claim, a parol submission to arbitration of all matters between the parties growing out of the hiring was entered into, and an award was made in the plaintiff’s favor of a definite sum for rent. „
The second count in the plaintiff’s declaration is upon this award, and a jury have found for the amount of the award.
The defendants claimed that the submission and award being oral were not binding on them under the statute of frauds. But the subject matter of the submission was the amount of rent due for the past occupation of the plaintiff’s premises under an oral agreement to pay rent. Such an agreement is binding so far as to fix the amount to be paid. The rule that the submission and award must be in writing in all cases where a contract in relation to the subject matter is required to be in writing is therefore not *34applicable. The award does not affect any interest in real estate ; it only fixed the amount due for rent accrued.
As to the second point: under the instructions given, the jury must have found that the award was made after a reasonable notice had been given to the parties, and after an opportunity for a hearing had been had, without fraud or corruption on the part of the arbitrators. This is sufficient to give it validity as against the objections now made, and the ruling asked for by the defendants was properly refused.

Judgment on the verdict.